Order filed January 17, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-12-00901-CV
                                    ____________

                   RONALD DARNELL CEPHUS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 232nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1003667

                                      ORDER

      Appellant is not represented by counsel. Appellant filed a pro se letter brief
on December 11, 2012. The court has determined that appellant has not properly
presented this cause in his brief on file. Appellant failed to substantially comply
with Rule 38 of the Texas Rules of Appellate Procedure. In particular, appellant
has failed to provide a clear and concise argument for each contention made with
appropriate citations to the record and to authority. Tex. R. App. P. 38.1(g), (i).
      Litigants who appear pro se must comply with the applicable procedural
rules and are held to the same standards that apply to licensed attorneys. See
Mansfield State Bank v. Cohn, 573 S.W.2d 181, 185 (Tex. 1978); Steffan v. Steffan,
29 S.W.3d 627, 631 (Tex. App.—Houston [14th Dist.] 2000, pet. denied).
Accordingly, pursuant to Rule 38.9(b), the court STRIKES appellant’s letter brief
and orders appellant to file an amended brief complying with the rules of appellate
procedure on or before February 11, 2013. See Tex. R. App. P. 38.9(b). If
appellant fails to file an amended brief as ordered, the appeal will be dismissed for
want of prosecution. See Tex. R. App. P. 42.3(b).



                                  PER CURIAM




                                         2